 

Exhibit 10.5

________________________________________________________________________________________

Notice of Grant of Director Stock Option

and

Terms and Conditions of Director Stock Option

________________________________________________________________________________________

Director:

[Name]

Option Number:

[_________]

 

[Address]

Plan:

2020 Plan

 

[Address]

ID:

[_________]

________________________________________________________________________________________

Effective [___________] (the “Award Date”), you (the “Director”) have been
granted a nonqualified stock option (the “Option”) to buy [________] shares1 of
Common Stock of Nkarta, Inc. (the “Corporation”) at a price of $[_______] per
share1 (the “Exercise Price”).

 

The aggregate Exercise Price of the shares subject to the Option is
$[__________].1

 

[The Option will become vested as to 100% of the total number of shares of
Common Stock subject to the Option on the earlier to occur of (a) the first
anniversary of the Award Date and (b) the day immediately preceding the date of
the first annual meeting of the Corporation’s stockholders at which one or more
members of the Corporation’s Board of Directors are to be elected that occurs in
the year following the year in which the Award Date occurs.1, 2]  

 

The Option will expire on [_________] (the “Expiration Date”). 1, 2

________________________________________________________________________________________

By your signature and the Corporation’s signature below, you and the Corporation
agree that the Option is granted under and governed by the terms and conditions
of the Corporation's 2020 Performance Incentive Plan (the “Plan”) and the Terms
and Conditions of Director Stock Option (the “Terms”), which are attached and
incorporated herein by this reference.  This Notice of Grant of Director Stock
Option, together with the Terms, will be referred to as your Option
Agreement.  The Option has been granted to you in addition to, and not in lieu
of, any other form of compensation otherwise payable or to be paid to
you.  Capitalized terms are defined in the Plan if not defined herein or in the
Terms.  You acknowledge receipt of a copy of the Terms, the Plan and the
Prospectus for the Plan.  

 

________________________________________________________________________________________

 

___________________________________________________

 

_______________________________

Nkarta, Inc.

 

Date

___________________________________________________

 

_______________________________

[Director Name]

 

Date

 

 

1 

Subject to adjustment under Section 7.1 of the Plan.

2 

Subject to accelerated vesting and early termination under Section 5 of the
Terms and Section 7.2 of the Plan.

OMM_US:78538526.2

 

--------------------------------------------------------------------------------

 

NKARTA, INC.

2020 PERFORMANCE INCENTIVE PLAN

TERMS AND CONDITIONS OF DIRECTOR STOCK OPTION

1.

General.

These Terms and Conditions of Director Stock Option (these “Terms”) apply to a
particular stock option (the “Option”) if incorporated by reference in the
Notice of Grant of Stock Option (the “Grant Notice”) corresponding to that
particular grant.  The recipient of the Option identified in the Grant Notice is
referred to as the “Director.”  The per share exercise price of the Option as
set forth in the Grant Notice is referred to as the “Exercise Price.”  The
effective date of grant of the Option as set forth in the Grant Notice is
referred to as the “Award Date.”  The exercise price and the number of shares
covered by the Option are subject to adjustment under Section 7.1 of the Plan.

The Option was granted under and subject to the Nkarta, Inc. 2020 Performance
Incentive Plan (the “Plan”).  Capitalized terms are defined in the Plan if not
defined herein.  The Option has been granted to the Director in addition to, and
not in lieu of, any other form of compensation otherwise payable or to be paid
to the Director.  The Grant Notice and these Terms are collectively referred to
as the “Option Agreement” applicable to the Option.  

2.

Vesting; Limits on Exercise; Incentive Stock Option Status.

2.1Vesting in General. Subject to Sections 2.2 and 5 below, the Option shall
vest and become exercisable in percentage installments of the aggregate number
of shares subject to the Option as set forth on the cover page of this Option
Agreement.  The Option may be exercised only to the extent the Option is vested
and exercisable.

2.2Change in Control Event.  Notwithstanding any other provision to the contrary
contained herein or in the Plan, upon the occurrence of a Change in Control
Event, the Option, to the extent then outstanding and unvested, shall accelerate
and become fully vested and exercisable as of (or, as may be necessary to
effectuate the purposes of this acceleration, immediately prior to) the date of
the Change in Control Event.  For purposes of the Option, a “Change in Control
Event” shall be deemed to have occurred as of the first day, after the Award
Date, that any one or more of the following conditions shall have been
satisfied:

 

(a)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (1)
the then-outstanding shares of Common Stock of the Corporation (the “Outstanding
Corporation Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change in Control Event; (A) any acquisition
directly from the Corporation, (B) any acquisition by the Corporation,

OMM_US:78538526.2

 

--------------------------------------------------------------------------------

 

 

(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any affiliate of the Corporation or a
successor, or (D) any acquisition by any entity pursuant to a transaction that
complies with Sections (c)(1), (2) and (3) below;

 

(b)

Individuals who, as of the Award Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Award Date whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

(c)

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its Subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Corporation Common Stock and the Outstanding
Corporation Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Business Combination
(including, without limitation, a Parent, as defined above) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Corporation Common Stock and the Outstanding
Corporation Voting Securities, as the case may be, (2) no Person (excluding any
entity resulting from such Business Combination or a Parent or any employee
benefit plan (or related trust) of the Corporation or such entity resulting from
such Business Combination or Parent) beneficially owns, directly or indirectly,
30% or more of, respectively, the then-outstanding shares of common stock of the
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such entity, except to the extent that
the ownership in excess of 30% existed prior to the Business Combination, and
(3) at least a majority of the members of the board of directors or trustees of
the entity resulting from such Business Combination or a Parent were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or

OMM_US:78538526.2

 

--------------------------------------------------------------------------------

 

 

(d)

Approval by the stockholders of the Corporation of a complete liquidation or
dissolution of the Corporation other than in the context of a transaction that
does not constitute a Change in Control Event under clause (c) above.

2.3Limits on Exercise; Incentive Stock Option Status.  The following limits
shall apply with respect to the Option:

 

•

Cumulative Exercisability.  To the extent that the Option is vested and
exercisable, the Director has the right to exercise the Option (to the extent
not previously exercised), and such right shall continue, until the expiration
or earlier termination of the Option.

 

•

No Fractional Shares.  Fractional share interests shall be disregarded, but may
be cumulated.

 

•

Minimum Exercise.  No fewer than 100 shares of Common Stock (subject to
adjustment under Section 7.1 of the Plan) may be purchased at any one time,
unless the number purchased is the total number at the time exercisable under
the Option.

 

•

Nonqualified Stock Option.  The Option is a nonqualified stock option and is
not, and shall not be, an incentive stock option within the meaning of Section
422 of the Code.

3.

Continuance of Board Service Required; No Service Commitment.

The vesting schedule requires the Director’s continued service on the Board
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Option and the rights and benefits under this
Option Agreement.  Service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Director to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of services as provided in Section 5 below or under the
Plan.  Nothing contained in this Option Agreement or the Plan constitutes a
continued service commitment by the Corporation or interferes with the right of
the Corporation to increase or decrease the compensation of the Director from
the rate in existence at any time.

4.

Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

 

•

a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time;

 

•

payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Corporation;

 

•

any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

OMM_US:78538526.2

 

--------------------------------------------------------------------------------

 

 

•

satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by one or more of the following methods (subject in each case to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any such
payment method):

 

•

notice and third party payment in such manner as may be authorized by the
Administrator;

 

•

in shares of Common Stock already owned by the Director, valued at their fair
market value (as determined under the Plan) on the exercise date;

 

•

a reduction in the number of shares of Common Stock otherwise deliverable to the
Director (valued at their fair market value on the exercise date, as determined
under the Plan) pursuant to the exercise of the Option; or

 

•

a “cashless exercise” with a third party who provides simultaneous financing for
the purposes of (or who otherwise facilitates) the exercise of the Option.

5.

Early Termination of Option; Acceleration on Death/Disability.

5.1Expiration Date.  Subject to earlier termination as provided below in this
Section 5, the Option will terminate on the “Expiration Date” set forth in the
Grant Notice (the “Expiration Date”).

5.2Possible Termination of Option upon Certain Corporate Events.  The Option is
subject to termination in connection with certain corporate events as provided
in Section 7.2 of the Plan.

5.3Termination of Option upon a Termination of Director’s Services.  Subject to
earlier termination on the Expiration Date of the Option or pursuant to Section
5.2 above, if the Director ceases to be a member of the Board, the following
rules shall apply (the last day that the Director is serving as a member of the
Board is referred to as the Director’s “Severance Date”):  

 

•

other than as expressly provided below in this Section 5.3, (a) the Director
will have until the date that is 3 months after his or her Severance Date to
exercise the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 3-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 3-month period; and

 

•

if the Director ceases to be a member of the Board due to the Director’s death
or Total Disability (as defined below), (a) the Option, to the extent then
outstanding and unvested, shall accelerate and be fully vested on the Director’s
Severance Date, (b) the Director (or his or her beneficiary or personal
representative, as the case may be)

OMM_US:78538526.2

 

--------------------------------------------------------------------------------

 

 

will have until the date that is 12 months after the Director’s Severance Date
to exercise the Option, and (c) the Option, to the extent not exercised during
the 12-month period following the Severance Date, shall terminate at the close
of business on the last day of the 12-month period.

For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5.2.  

6.

Non-Transferability.

The Option and any other rights of the Director under this Option Agreement or
the Plan are nontransferable and exercisable only by the Director, except as set
forth in Section 5.7 of the Plan.

7.

Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Director at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other.  Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.  Any such notice shall be given only
when received, but if the Director is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 7.

8.

Plan.

The Option and all rights of the Director under this Option Agreement are
subject to the terms and conditions of the Plan, incorporated herein by this
reference.  The Director agrees to be bound by the terms of the Plan and this
Option Agreement.  The Director acknowledges having read and understanding the
Plan, the Prospectus for the Plan, and this Option Agreement.  Unless otherwise
expressly provided in other sections of this Option Agreement, provisions of the
Plan that confer discretionary authority on the Board or the Administrator do
not and shall not be deemed to create any rights in the Director unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.

9.

Entire Agreement.

This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof.  The Plan and this
Option Agreement may be amended

OMM_US:78538526.2

 

--------------------------------------------------------------------------------

 

pursuant to Section 8.6 of the Plan.  Such amendment must be in writing and
signed by the Corporation.  The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Director hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

10.

Governing Law.

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

11.

Effect of this Agreement.

Subject to the Corporation’s right to terminate the Option pursuant to Section
7.2 of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Corporation.

12.

Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  

13.

Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

14.

Clawback Policy.

The Option is subject to the terms of the Corporation’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require forfeiture of the Option and repayment or forfeiture of any shares of
Common Stock or other cash or property received with respect to the Option
(including any value received from a disposition of the shares acquired upon
exercise of the Option).

15.

No Advice Regarding Grant.  

The Director is hereby advised to consult with his or her own tax, legal and/or
investment advisors with respect to any advice the Director may determine is
needed or appropriate with respect to the Option (including, without limitation,
to determine the foreign, state, local, estate and/or gift tax consequences with
respect to the Option and any shares that may be acquired upon exercise of the
Option).  Neither the Corporation nor any of its officers, directors, affiliates
or advisors makes any representation (except for the terms and conditions
expressly set forth in this Option Agreement) or recommendation with respect to
the Option.  Except for the withholding rights contemplated by Section 4 above
and Section 8.5 of the Plan, the Director is

OMM_US:78538526.2

 

--------------------------------------------------------------------------------

 

solely responsible for any and all tax liability that may arise with respect to
the Option and any shares that may be acquired upon exercise of the Option.

OMM_US:78538526.2

 